Maetis", J.
delivered the opinion of the court.
The plaintiffs are appellants from a judgment which condemns them to pay a balance on a reconventional demand of the defendant.
This suit was instituted to recover the sum of $244 80, for moneys which the plaintiffs allege were overdrawn and received by the defendant while in their employ as a clerk.' He pleaded a general denial and reconvened, claiming one thousand dollars for eight months salary as levee and corresponding clerk of the plaintiffs; being at the rate of one hundred and twenty-five dollars per month.
On the trial the plaintiffs offered Harris, one of their clerks, as a witness, who proved that the defendant told him his salary was only at the rate of one thousand dollars a year; and this witness produced the account which the defendant had rendered to the plaintiffs, in which he charged his salary at one hundred and twenty-five dollars per month for eight months, and gave [28] credit for $811 46, which he had received; striking a balance of $88 54 in his favor. The district judge received this account as full evidence of what it contained on both sides, and gave judgment accordingly; notwithstanding the testimony of the plaintiffs’ witness which was received without any objection, and showed that the defendant acknowledged he agreed to serve on a salary at the rate of one thousand dollars a year, instead of one hundred and twenty-five dollars per month, as charged in his account. This testimony not being objected to it is useless to inquire whether its admission could have been successfully resisted in contradiction of the written evidence under the defendant’s own hand, produced by the plaintiffs.
The judge a quo in our opinion ought to have considered this testimony and weighed it with the written evidence. This we have done, and find that the testimony of the witness preponderates over the written evidence resulting from the account.
The defendant acknowledges in his account to have received moneys of the plaintiffs amounting to $911 46 cents; and after deducting the amount due to him for his salary, during eight months, at the rate of one thousand *379dollars a year, amounting to $666 67, there remains a balance due to the plaintiffs of $244 79, and for which they are entitled to judgment.
It is therefore ordered, adjudged and' decreed, that the judgment of the district court be annulled, avoided and reversed; and proceeding to give snob judgment as in our opinion ought to have been given in the court below, it is ordered, adjudged and decreed, that the plaintiffs do recover of the defendant, the sum of two hundred and forty-four dollars and seventy-nine cents; and that there be judgment against him on his plea in reconvention ; he paying costs in both courts.